PER CURIAM.
We granted review of Glades, Inc. v. Glades Country Club Apartments Association, Inc., 534 So.2d 723 (Fla. 2d DCA 1988), pursuant to article V, section 3(b)(3), Florida Constitution, to resolve apparent conflict with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla. 1985), modified, Standard Guaranty Insurance Co. v. Quanstrom, 555 So.2d 828 (Fla.1990). However, upon closer examination, we have determined that jurisdiction was improvidently granted. Accordingly, the petition for review is dismissed.
It is so ordered.
SHAW, C.J, and OVERTON, McDonald, ehrlich, barkett, GRIMES and KOGAN, JJ, concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.